Title: To George Washington from Jonathan Dayton, 18 May 1782
From: Dayton, Jonathan
To: Washington, George


                        
                            Sir,
                            Elizabeth Town May 18th 1782
                        
                        I had the honour of writing to your Excellency the 13th and of enclosing the latest English papers for your
                            Excellency’s perusal. I now take advantage of Mr Skinner’s departure for the army to acquaint your Excellency with such
                            circumstances as have come with in my knowledge relating to the enemy, as well as to forward the papers of the 15th
                            & yesterday. A fleet of about forty sail of transports fell down to the hook four days since and it was supposed
                            would sail this day—They are mostly empty transports on their return to Europe—They contain an inconsiderable number of
                            Invalids and are to be convoyed by two frigates & a twenty gun ship. General Dalrymple Quarter Master General to
                            the British army is on board, who it is said has rendered himself very obnoxious to the refugees by his disrespectful
                            treatment of them and his too unfavorable freedom of speech.
                        Captain Lipencut who directed the execution of Capt. Huddy is still continued in confinement & I am
                            informed that a court martial was to sit this day for the purpose of trying him. It appears from every circumstance to be
                            a matter with which the interests of the Refugee & British officers are very materially and very differently
                            connected—The latter have by some means received an intimation that Captain Coote of a very distinguished family in
                            Europe, a prisoner with us, is the object pointed out for retaliation for the murder of Capt. Huddy and are exceedingly
                            alarmed upon the occasion—There are in short, such coldness and jealousies subsisting between them as forebode no very
                            important advantages from their farther mutual cooperations.
                        No confirmation has yet arrived of the  said to be gained by the British over the
                            French fleet in the action of the 12th Ult. —I will take care to forward to your Excellency as early as possible the first
                            authentic news which I can get from New York of the action on that day. I have the honour to be, with
                            great respect your Excellency’s very hum. servt
                        
                            Jona: Dayton

                        
                    